PER CURIAM.*
Pat Shelby Todd, Jr. appeals the district court’s award of attorneys’ fees in favor of the City of Natchitoches and Officers Donald Brice, Jr. and Roy Lee. Todd argues that the district court abused its discretion in awarding attorneys’ fees to the City and Officers Brice and Lee. The grant of attorneys’ fees in the final judgment is not appealable because it did not reduce the award to a sum certain. See Southern Travel Club. Inc. v. Carnival Air Lines, Inc., 986 F.2d 125, 131 (5th Cir.1993). Accordingly, the appeal is DISMISSED for lack of jurisdiction.
APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.